Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 04/05/2021. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/05/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
Drawings submitted on 04/05/2021 accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 20170040266), hereinafter Lin.

Regarding claim 1,
Lin discloses a semiconductor device package (a semiconductor package structure 10, Fig 1A), comprising:
a substrate (a dielectric layer 100, Fig 1A);
a first antenna (an IMD structure 134, Fig 1A) comprising a first antenna pattern (a first antenna pattern P1321, Fig 1B) and a protection layer (a passivation layer 140, Fig 1A) in contact with a lateral surface (a lateral surface S132LAT1, Fig 1B) of the first antenna pattern; and
a first support structure (a molding compound 120, Fig 1A) disposed on the substrate and configured to support the first antenna.
Lin does not explicitly teach the molding compound 120 is a support structure.
However, Lin teaches the IMD structure 134 disposed on the molding compound 120 (Fig 1A; paragraph [0044]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a molding compound being a support structure in Lin, in order to provide a semiconductor package structure having an improved reliability.
[AltContent: textbox (Lin (US 20170040266))]
    PNG
    media_image1.png
    740
    646
    media_image1.png
    Greyscale

[AltContent: textbox (P1322)][AltContent: textbox (P1321)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (S132LAT2)][AltContent: textbox (S132LAT1)][AltContent: arrow][AltContent: textbox (Lin (US 20170040266))]
    PNG
    media_image2.png
    609
    562
    media_image2.png
    Greyscale


Regarding claim 2,
Lin as modified discloses the claimed invention, as discussed in claim 1.
Lin teaches the first antenna further comprises a second antenna pattern (a first antenna pattern P1322, Fig 1B), and the protection layer is in contact with a lateral surface of the first antenna pattern and a lateral surface (a lateral surface S132LAT2, Fig 1B) of the second antenna pattern.

Claims 3-4, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 20170040266), hereinafter Lin, in view of Baks et al (US 20160049723 of record), hereinafter Baks.

Regarding claim 3,
Lin as modified discloses the claimed invention, as discussed in claim 1.
Lin does not teach a portion of the lateral surface of the first antenna pattern is exposed from the protection layer.
However, Baks teaches a semiconductor device package (a wireless communications package 10, Fig 1A), comprising:
a substrate (a package carrier 110, Fig 1A);
a first antenna (a planar antenna element 124-1, Fig 1A) comprising a first antenna pattern (a first antenna pattern P124-1, Fig 1A) and a protection layer (a lid 121, Fig 1A);
a first support structure (a sidewall W1221, Fig 1A) disposed on the substrate and configured to support the first antenna;
wherein a portion of a lateral surface (a lateral surface S124-1LAT1, Fig 1A) of the first antenna pattern is exposed from the protection layer (Fig 1A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a portion of a lateral surface of a first antenna pattern being exposed from a protection layer in Lin as modified, as taught by Baks, in order to provide a low cost and reliable package solutions.
[AltContent: arrow][AltContent: textbox (P124-2)][AltContent: arrow][AltContent: textbox (S124-11)][AltContent: textbox (x)][AltContent: textbox (y)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (W1222)][AltContent: arrow][AltContent: textbox (S124-1LAT1)][AltContent: arrow][AltContent: textbox (W1221)][AltContent: arrow][AltContent: textbox (P124-1)][AltContent: textbox (Baks (US 20160049723))]
    PNG
    media_image3.png
    723
    671
    media_image3.png
    Greyscale

Regarding claim 4,
Lin as modified discloses the claimed invention, as discussed in claim 1.
Lin does not teach a second antenna and a second support structure configured to support the second antenna.
However, Baks teaches a semiconductor device package (a wireless communications package 10, Fig 1A), comprising a second antenna (a planar antenna element 124-2, Fig 1A) and a second support structure (a sidewall W1222, Fig 1A) configured to support the second antenna (Fig 1A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second antenna and a second support structure configured to support the second antenna in Lin as modified, as taught by Baks, in order to provide a low cost and reliable package solutions.

Regarding claim 12,
Lin in view of Baks discloses the claimed invention, as discussed in claim 4.
Baks teaches a projection surface area of the second antenna on the substrate is different from that of the first antenna in a direction substantially perpendicular to the substrate.

Regarding claim 14,
Lin in view of Baks discloses the claimed invention, as discussed in claim 4.
Baks teaches the second support structure extends from the substrate to the second antenna (Fig 1A).

Regarding claim 15,
Lin in view of Baks discloses the claimed invention, as discussed in claim 4.
Baks teaches the second support structure is disposed between the first antenna and the second antenna (Fig 1A).

Regarding claim 16,
Lin as modified discloses the claimed invention, as discussed in claim 1.
Lin does not teach a grounding layer disposed on the substrate and aligned with the first antenna pattern of the first antenna.
However, Baks teaches a semiconductor device package (a wireless communications package 10, Fig 1A), comprising a grounding layer (an antenna ground plane 112, Fig 1A) disposed on a substrate (a package carrier 110, Fig 1A) and aligned with a first antenna pattern (a first antenna pattern P124-1, Fig 1A) of a first antenna (a planar antenna element 124-1, Fig 1A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a grounding layer disposed on a substrate and aligned with a first antenna pattern of a first antenna in Lin as modified, as taught by Baks, in order to provide a low cost and reliable package solutions.

Regarding claim 17,
Lin as modified discloses the claimed invention, as discussed in claim 1.
Lin does not teach the first antenna pattern has a first surface angled with respect to the lateral surface of the first antenna pattern and a second surface opposite to the first surface, wherein at least one of the first surface and the second surface is exposed to air.
However, Baks teaches a semiconductor device package (a wireless communications package 10, Fig 1A), comprising a first antenna pattern (a first antenna pattern P124-1, Fig 1A) has a first surface (a first surface S124-11, Fig 1A) angled with respect to a lateral surface (a lateral surface S124-1LAT1, Fig 1A) of the first antenna pattern and a second surface opposite to the first surface, wherein at least one of the first surface is exposed to air (Fig 1A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna pattern having a first surface angled with respect to a lateral surface of the first antenna pattern and a second surface opposite to the first surface, wherein at least one of the first surface being exposed to air in Lin as modified, as taught by Baks, in order to provide a low cost and reliable package solutions.

Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 20170040266), hereinafter Lin, in view of Baks et al (US 20160049723 of record), hereinafter Baks, and Garcia et al (US 20160056544), hereinafter Garcia.

Regarding claim 5,
Lin in view of Baks discloses the claimed invention, as discussed in claim 4.
Lin as modified does not teach the first antenna and the second antenna are disposed at different elevation.
However, Garcia teaches a semiconductor device package (a wireless communications package 10, Fig 1), comprising:
a substrate (an application board 140, Fig 1);
a first antenna (a first antenna 112, Fig 1);
a first support structure (a first substrate 110, Fig 1) disposed on the substrate and configured to support the first antenna;
a second antenna (a second antenna 122, Fig 1) and a second support structure (a second substrate 120, Fig 1) configured to support the second antenna;
wherein the first antenna and the second antenna are disposed at different elevation (Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna and a second antenna being disposed at different elevation in Lin as modified, as taught by Garcia, in order to provide low-cost wireless communication systems.
[AltContent: textbox (Garcia (US 20160056544))]
    PNG
    media_image4.png
    688
    417
    media_image4.png
    Greyscale

Regarding claim 6,
Lin in view of Bak and Garcia discloses the claimed invention, as discussed in claim 5.
Bak teaches the first antenna and the second antenna are disposed side by side (Fig 1A).

Regarding claim 7,
Lin in view of Bak and Garcia discloses the claimed invention, as discussed in claim 6.
Bak teaches the second antenna comprises a first antenna pattern (P124-2, Fig 1A) aligned with the first antenna pattern of the first antenna in a direction (a y-direction, Fig 1A) substantially perpendicular to the substrate (in a x-direction, Fig 1A).

Regarding claim 13,
Lin in view of Baks discloses the claimed invention, as discussed in claim 12.
Lin as modified does not teach the projection surface area of the second antenna on the substrate is greater than that of the first antenna.
However, Garcia teaches a semiconductor device package (a wireless communications package 1000, Fig 10), comprising:
a substrate (an application board 1040, Fig 10);
a first antenna (a first antenna 112, Fig 10);
a first support structure (a substrate 1012, Fig 10) disposed on the substrate and configured to support the first antenna;
a second antenna (a second antenna 122, Fig 10) and a second support structure (a substrate 1020, Fig 10) configured to support the second antenna;
wherein a projection surface area of the second antenna on the substrate is different from that of the first antenna in a direction substantially perpendicular to the substrate (Fig 10);
wherein the projection surface area of the second antenna on the substrate is greater than that of the first antenna (Fig 10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a projection surface area of a second antenna on a substrate being different from that of a first antenna in a direction substantially perpendicular to the substrate, and the projection surface area of the second antenna on the substrate being greater than that of the first antenna in Lin as modified, as taught by Garcia, in order to provide low-cost wireless communication systems.

[AltContent: textbox (Garcia (US 20160056544))]
    PNG
    media_image5.png
    722
    629
    media_image5.png
    Greyscale



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (US 20160049723 of record), hereinafter Baks, in view of Yen et al (US 20130292808), hereinafter Yen.



Regarding claim 18,
Baks discloses a semiconductor device package (a wireless communications package 10, Fig 1A), comprising:
a substrate (a package carrier 110, Fig 1A) having a first surface (a top surface 110-1, Fig 1A) and a second surface (a bottom surface 110-2, Fig 1A) opposite to the first surface;
an antenna (a patch antenna element 124-1, Fig 1A) disposed above the first surface of the substrate;
a feeding element (a feed line 114-1, Fig 1A) configured to support the antenna above the first surface of the substrate (Fig 1A), wherein a portion of the antenna is exposed from the feeding element (Fig 1A); and
an electronic component (an RFIC chip 130, Fig 1A) disposed on the second surface of the substrate and electrically connected to the feeding element (Fig 1A).
Baks does not teach the feeding element (the feed line 114-1) electrically connected to the antenna.
However, Yen teaches a semiconductor device package (a semiconductor package 100, Fig 1), comprising an antenna (an antenna element 150, Fig 1), a feeding element (a feeding element 160, Fig 1) configured to support the antenna and electrically connected to the antenna.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a feeding element being electrically connected to an antenna in Baks as modified, as taught by Yen, in order to provide a semiconductor package having a compact product design.

[AltContent: textbox (Yen (US 20130292808))]
    PNG
    media_image6.png
    344
    659
    media_image6.png
    Greyscale



Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (US 20160049723 of record), hereinafter Baks, in view of Yen et al (US 20130292808), hereinafter Yen, and Kim et al (US 20190173184), hereinafter Kim.

Regarding claim 19,
Baks in view of Yen discloses the claimed invention, as discussed in claim 18.
Baks as modified does not teach the antenna comprises a plurality of antenna patterns and a plurality of dielectric layers, wherein the antenna patterns are spaced from each other by the dielectric layers.
However, Kim teaches a semiconductor device package (an antenna package 100b, Fig 2), wherein an antenna (an antenna, Fig 2) comprises a plurality of antenna patterns (a plurality of antenna elements AE, Fig 2) and a plurality of dielectric layers (a plurality of dielectric cavities 130a, Fig 2), wherein the antenna patterns are spaced from each other by the dielectric layers (Fig 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna comprising a plurality of antenna patterns and a plurality of dielectric layers, wherein the antenna patterns being spaced from each other by the dielectric layers in Baks as modified, as taught by Kim, in order to provide an antenna module easily miniaturized while improving transmission and reception performance of a radio frequency (RF) signal.
[AltContent: arrow][AltContent: textbox (130a)][AltContent: arrow][AltContent: textbox (AE)][AltContent: textbox (Antenna)][AltContent: arrow][AltContent: textbox (Kim (US 20190173184))]
    PNG
    media_image7.png
    720
    627
    media_image7.png
    Greyscale


Regarding claim 20,
Baks in view of Yen and Kim discloses the claimed invention, as discussed in claim 19.
Baks teaches the substrate further comprises a grounding layer (a ground plane 112, Fig 1A) aligned with the antenna pattern in a direction substantially perpendicular to the substrate.


Allowable Subject Matter
Claims 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, prior art of record or most closely prior art fails to disclose, “the second antenna has an opening exposing a second antenna pattern of the first antenna”.
Dependent claim 9 considered to be allowable by virtue of its dependency on claim 8.
Regarding claim 10, prior art of record or most closely prior art fails to disclose, “the first antenna has an opening aligned with a second antenna pattern of the second antenna in a direction substantially perpendicular to the substrate”.
Dependent claim 11 considered to be allowable by virtue of its dependency on claim 10.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845